IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISHNA MOTE,
Plaintiff :
V. ; 3:20-CV-92

(JUDGE MARIANI)
CAPTAIN JAMES MURTIN, et al.

ye”

AND NOW, THIS 4} DAY OF FEBRUARY, 2020, upon de novo review of

Defendants

Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 8), Plaintiff's
Objections thereto (Doc. 9), and all other relevant filings, IT IS HEREBY ORDERED THAT:
1. Plaintiffs Objections (Doc. 9) are OVERRULED.'
2. The R&R (Doc. 8) is ADOPTED for the reasons stated therein.

3. Plaintiffs Motion for Leave to Proceed in forma pauperis (Doc. 2) is GRANTED.

 

' Although Plaintiff does not dispute that the allegations and causes of action in the present
complaint are similar to, if not the same as, those in his prior action (Case No. 4:07-cv-1571), his first
Objection asserts that because his first lawsuit was dismissed without prejudice over ten years ago, Plaintiff
can now “refile{] in the District Court’ an action “concerning the same matter” and “start the process all over
again.” (Doc. 9, at 3, 4). Mote asserts that because the first action was filed within the statute of
limitations, when the action was dismissed without prejudice, “the action was not a final and appealable
order” and the time was tolled. (/d. at 4). Aside from Plaintiffs misunderstanding of the applicable time
limits with respect to the timely filing of a new action or amended complaint when a case or cause of action
has been dismissed without prejudice, this Court notes that the dismissal order in the prior action explicitly
states that “[a]ll of Plaintiffs claims arising under 42 U.S.C. § 1983 are hereby DISMISSED WITH
PREJUDICE” (see Case No. 4:07-cv-1571, Doc. 42 at §] 3(A)) (capitalization in original). Only Plaintiff's
pendent state claims were dismissed in that action without prejudice. (See id. at § 3(B)). Plaintiff's other
Objection argues that, due to the incident at issue in his complaint, he suffers from “permanent physical
and mental damage” (Doc. 9, at 6). Plaintiff does not contend that he only became aware of these injuries
within the last two years such that he only recently knew, or had reason to know, of these injuries.
4. Plaintiffs Complaint (Doc. 1) is DISMISSED WITH PREJUDICE.

5. The Clerk of Court is directed to CLOSE this action.

   

 

\
Robert D. Maria
United States District Judge
